Gilbert, J.
An order passed by the judge, as follows: “After hearing had upon the within petition, the restraining order heretofore passed in this cause is dissolved,” is not a judgment refusing to grant an interlocutory injunction, and affords no basis for a writ of error. Putnam Mills & Power Co. v. Stonecypher, 151 Ga. 14 (106 S. E. 87) ; Bradfield v. Abercrombie, 151 Ga. 401 (107 S. E. 45); Touchton v. Henderson, 158 Ga. 819 (124 S. E. 529) ; Kennedy v. Edenfield, 159 Ga. 816 (126 S. E. 779); Shirley v. Standard Oil Co., 169 Ga. 300.

Writ of error dismissed.


All the Justices concur.